Title: To John Adams from Rev. Zabdiel Adams, 4 October 1791
From: Adams, Rev. Zabdiel
To: Adams, John



Sir
Lunenburg Octor. 4th 1791

After my best regards to yourself and family, would immediately disclose to you the design of this letter.—Mr Jacob Welsh, an inhabitant of this Town, a gentleman of publick education, of good abilities & valuable improvements, born in Boston of reputable parents, & who spent some time in our army in the course of the last war, went to Europe before the end of it, first to France & then to England, where he purchased one of their carding & spinning cotton Machines, and at great Hazard brought it to Boston. At a pretty early period he preferred a petition to the General Court, that they would make it their own, & allow him compensation for his risque & trouble.  Whilst this petition was pending the Machine was so much exhibited to publick view, that it was a model after which 2 others have been made in this Commonwealth; so that the general court made him no compensation.  He has now presented a petition to Congress on the same design, which he has given into the hands of Mr Ames, who promises to give him his aid.  And to facilitate the business he has desired me to write you on the subject, requesting your attention to it; & if consistent with your views of propriety, to give him your support.—But, Sir, if he should be disappointed, & receive no compensation for his patriotick exertions in bringing said Machine into America, I hope the application may be the mean of introducing him to the knowledge of the supreme authority of these States; so that upon the first opening of a sutable birth, he may have such an appointment under Congress as will put him into reputable employment, and procure him the means of comfortable subsistence: for at present, by a series of misfortunes, he is very far from being opulent; & besides has an increasing family.  He is qualified to fill many stations under the government with dignity & advantage; and is more over a gentleman of good morals.—
If any station should be made, or become vacant, especially within the limits of Massachusetts, & you would be kind enough to speak in his behalf to President Washington, you would not only relieve a citizen of considerable merit; but confer an additional obligation on, Sir, your sincere friend, & very humble servant

Zabdiel Adams